Title: To Benjamin Franklin from Benjamin Vaughan, 9 July 1782
From: Vaughan, Benjamin
To: Franklin, Benjamin


My dearest sir,
London, July 9th:, 1782.
I beg to introduce to your acquaintance My friend Mr Benjn. Savage, a young Gentn., born in South Carolina. By some accident or other, his friends have chosen the wrong side of the question, though he has relations very warmly contending on the right side. Politics however do not much warp his mind, which is as candid a one almost as I ever knew; and his temper to the full as amiable; abounding in attachment & mildness, with a great deal of spirit at the bottom.
This young gentleman’s father, an Israelite without guile, married my father in law’s sister; and he himself has been four years in Mr Manning’s counting house, as he intends pursuing business, though heir to a very pretty fortune.— Mr Manning, who is a very able but strict judge, says that his behavior has been in all respects exemplary, and that he never had any thing to correct or suggest in the whole course of time that he was with him.— I have been a daily & hourly witness to his merits for many months past; and can promise you that he will be very able and powerful in his profession as a merchant, and very much respected for the general tenor of his life. There is but one thing wanting to him, which is that you should convert him; but good as he is and sure of being citizen, this is the less necessary.
Mr Savage will tell you my situation here, but no one can tell how much I am, my dearest sir, your ever devoted, affectionate, & obliged,
Benjn. Vaughan
 
Notation: B. Vaughan, London July 9. 1782.
